 

Exhibit 10.2

 

LOGO [g92602img01.jpg]

 

INSTINET STOCK OPTION PLAN

 

GRANT NOTIFICATION FORM

 

[Name]

[Address]

[City, State]

 

Has an option to purchase

 

[                    ] shares of

Common Stock of Instinet Group Incorporated

 

Grant Date

--------------------------------------------------------------------------------

 

Exercise Price

--------------------------------------------------------------------------------

 

Expiration Date

--------------------------------------------------------------------------------

         

 

You have advised me that I have been granted the above nonqualified stock option
under the Instinet 2000 Stock Option Plan, as amended, and subject to the terms
and conditions set forth in the accompanying Option Agreement. I acknowledge
that I have received a copy of the Option Agreement in my grant package. My
signature below indicates my agreement to accept the grant subject to all the
terms and conditions as set forth therein.

 

I understand that Instinet Group Incorporated has reserved the right to amend or
terminate the Stock Option Plan at any time, and that the grant of an option in
one year or in one award cycle does not in any way obligate Instinet Group
Incorporated to make a grant to me in any future year or in any given amount. I
also understand that the grant is wholly discretionary in nature.

 

The validity and construction of this Grant Notification Form will be governed
by the laws of the State of New York, USA, regardless of the citizenship or
residence of any optionee or any person claiming under or through such optionee.

 

FOR SENIOR OFFICERS: I have read, understood and accept the terms and conditions
set forth in Section 3 “Covenants” as found in the Instinet Stock Option
Agreement.

 

I understand that my acceptance of this grant does not obligate me to exercise
my Instinet Stock Option.

 

________________

       

Date

     

Signature

 

1



--------------------------------------------------------------------------------

 

LOGO [g92602img01.jpg]

 

INSTINET GROUP INCORPORATED

 

INSTINET STOCK OPTION PLAN

OPTION AGREEMENT

 

This Agreement, when executed as set forth below by a duly authorized officer of
Instinet Group Incorporated (the “Company”) and [                            ]
(the “Participant”), evidences the grant to the Participant of an option (the
“Option”) to purchase shares of Common Stock of the Company pursuant to the
Instinet 2000 Stock Option Plan, as amended and restated (the “Plan”).
Capitalized terms not defined herein shall have the meanings set forth in the
Plan.

 

1. Grant of Option.

 

Subject to the provisions of this Agreement and to the provisions of the Plan,
the Company hereby grants the Option to the Participant on the following terms
and conditions:

 

Number of shares of Common Stock subject to the Option: [                    ]

 

Per-Share Exercise Price: [$                    ]

 

Date of Grant: [                    ]

 

Maximum Term of the Option: [                                        ]

 

2. Exercisability of the Option.

 

(a) Subject to the provisions of Section 12 of the Plan and Section 3 below, the
Option shall vest based on continued employment (i) as to [                    ]
shares subject thereto on [                            ], (ii) as to an
additional [                    ] shares on [                            ] and
the last day of each calendar month that begins thereafter, ending with the
[        ]th such calendar month, and (iii) as to [                    ] shares
on [                    ]. The Option shall be exercisable as to all or a
portion of the shares subject thereto on the date when it has vested as to such
shares.

 

(b) Notwithstanding the definitions provided in the Plan, for purposes of the
Option, the following terms shall have the following definitions:

 

  (1) The “Continuation Period” means the period of two years following an
Involuntary Termination described in Section 12.D. of the Plan.

 

  (2)

An “Involuntary Termination” of the Participant shall mean both: (A) an
Involuntary Termination of the Participant as defined in the Plan, and (B) a
Termination by the Participant within two years after a Change of Control, that
occurs within 30 days after the occurrence of any of the following “Good Reason”
events after a Change of Control without the Participant’s consent: (I) a
material diminution in the Participant’s duties,

 

2



--------------------------------------------------------------------------------

 

authority, position or responsibilities; (II) a material decrease in the
Participant’s base pay, fees, incentive compensation opportunities, and/or
employee benefits and prerequisites; or (III) a requirement that the Participant
relocate his or her primary place of employment or service by more than 30
miles. Notwithstanding the foregoing, a Termination by the Participant described
in clause (B) of the preceding sentence shall not be considered an Involuntary
Termination unless the Participant shall have given the Company or the relevant
Affiliate of the Company notice of the event or events constituting “Good
Reason” and the Company or such Subsidiary shall have failed to cure such event
or events within 10 business days after receipt of such notice.

 

  (3) The “Protected Period” means the period of two years following a Change of
Control.

 

3. Covenants

 

(a) Notwithstanding any other provision of the Plan or this Agreement, the
Option shall immediately expire (whether or not vested) if at any time after the
Date of Grant, the Committee determines that the Participant has violated the
covenant set forth in Section 3(b) or Section 3(c) below and that such violation
warrants such forfeiture. In addition, if the Committee determines that the
Participant has violated Section 3(c) below, or if the Participant experiences a
Termination for Cause, and the Committee determines that the application of this
sentence is warranted, then the Participant shall be obligated to return to the
Company the Spread (as defined in the next sentence) with respect to each
exercise of the Option that occurred or occurs on or after the date that is one
year before such violation or Termination, as applicable, occurred. The “Spread”
means (I) the excess of (A) the fair market value of a share of Common Stock on
the date of the exercise over (B) the per-share exercise price of the Option,
times (II) the number of shares of Common Stock purchased pursuant to such
exercise. To the fullest extent permitted by applicable law, the Company may
offset all or any portion of the Spread amounts that the Participant is
obligated to pay to it pursuant to the foregoing against any amounts that it is
otherwise obligated to pay to the Participant.

 

(b) The Participant hereby reaffirms that he/she has signed, understands, and
has agreed to abide by, and by his/her signature below and acceptance of the
Option covenants to continue to abide by, the Instinet Code of Conduct
(including without limitation the Reuters Code of Conduct as adopted by the
Company), for so long as it remains in effect. The Participant hereby further
covenants to sign and agree to abide by, and by his/her signature below and
acceptance of the Option covenants to abide by, any successor or amended code of
conduct that may hereafter be adopted by the Company or any Affiliate by which
the Participant may be employed.

 

(c) It shall be a violation of this Section 3(c) if during the Restricted Period
(as defined below), the Participant:

 

  (1)

engages in any business (whether as an employee, consultant, director, partner
or substantial shareholder) that is in direct or indirect

 

3



--------------------------------------------------------------------------------

 

competition with any active or planned business of the Company or any of its
Affiliates (“Competitive Business”);

 

  (2) directly or indirectly solicits or induces, or causes others to solicit or
induce, any person who is employed by the Company or any of its Affiliates to
terminate his or her employment with the Company and its Affiliates or to accept
employment with anyone or any entity other than the Company and its Affiliates;
or

 

  (3) directly or indirectly solicits or does business with any client or
potential client of the Company or any of its Affiliates in connection with a
Competitive Business.

 

The “Restricted Period” means the period while the Participant is employed by
the Company or any of its Affiliates, plus, if the Participant experiences a
Termination as a result of either the Participant’s voluntary resignation or a
Termination for Cause, a Termination in connection with which the Participant
receives severance pay from the Company or any of its Affiliates, or a
Termination as a result of retirement with the consent of the Committee pursuant
to Section 12.E. of the Plan, the period of 180 days immediately following the
Termination or, if longer, the period with respect to which the Participant
receives severance pay (whether in a lump sum or periodic payments).

 

4. Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by confirmed fax or
overnight courier, or by postage paid first class mail, addressed as follows:

 

If to the Participant:

 

[                            ]

 

[                            ]

 

[                            ]

 

If to the Company:

 

Instinet Group Incorporated

900 Plaza 10

Jersey City, NJ 07311-4099

 

Attention: Human Resources

 

or to such other address or facsimile number as either party shall have
furnished to the other in writing in accordance with this Paragraph 4. Notice
and communications shall be effective when actually received by the addressee.

 

4



--------------------------------------------------------------------------------

5. Effect of Agreement.

 

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

 

6. Laws Applicable to Construction.

 

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of New York without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of New York.

 

7. Severability.

 

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

8. Conflicts and Interpretation.

 

The Option is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between this Agreement
and the Plan, the Plan shall control. In the event of any ambiguity in this
Agreement, any term which is not defined in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern.

 

9. Headings.

 

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

10. Amendment.

 

Except as otherwise provided in the Plan, this Agreement may not be modified,
amended or waived except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

 

11. Counterparts.

 

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

12. No Security.

 

This Agreement is not a security and does not represent the Option described
herein but, rather, describes the Option granted to the Optionee as reflected on
the books and records of the Company. Neither this Agreement nor the Option
represented hereby are assignable or transferable by the Optionee except as
otherwise permitted under the Plan.

 

5



--------------------------------------------------------------------------------

13. Time for Execution.

 

If the Grant Notification Form is not executed by the Participant and returned
to the Company in accordance with Section 4 above not later than 60 days after
the date of grant of the Option, the Option shall be cancelled and void ab
initio.

 

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.

 

INSTINET GROUP INCORPORATED By:        

Authorized Officer

   

Instinet Group Incorporated

   

Date: [                            ]

Note: The Option will be cancelled unless the Participant signs and returns the
Grant Notification Form to the Company within 60 days after the date of grant
specified above – see Section 13 above.

 

6